DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because on Figure 2C, the designation for item 142 appears to be intended to be item 11. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 4, 6, 9 and 10 are objected to because of the following informalities:
In claims 3 and 9, line 2, “second slider housings” should be “second slider housing” since there is only one.  Also, line 4, “disposed with said” should be “disposed within said” to define the rack within the slider housing.
In claims 4 and 10, line 2, “second slider bases” should be “second slider base” since there is only one.  Also, line 4, “disposed with said” should be “disposed within said” to define the rack within the slider housing.
In claim 6, line 5, “rods” should be “rod” since there is only one rod.  Also, line 5, “sliding disposed” should be “sliding rod disposed” to define the rack within the slider housing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 2 recites the limitation "the upper surface of said sawhorse” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Since claims 3 and 4 depend on claim 2, they are also rejected.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2006/0118012) in view of Lifshitz et al. (US 2014/0232053), hereinafter Lifshitz and Lifshitz et al. (US 9371954), hereinafter Lifshitz2.
Regarding Claim 1, Katz discloses or teaches a sawhorse (fig. 1) including first (fig. 1, item 30 ) and second sawhorse legs (fig. 1, item 40) pivotably connected to each other at one end thereof to define an upper end (fig. 1 and fig. 5) of said sawhorse, said first and second sawhorse legs pivotable relative to each other between a closed sawhorse position (fig. 5) in which said first and second sawhorse legs are folded substantially against each other and an open sawhorse position (fig. 1) in which said first and second sawhorse legs are spaced apart from each other below said upper end; a worktable (fig. 1, item 20) defining first (fig. 1, side marked with item 110) and second (fig. 1, opposite side marked with item 110) worktable sides; a lower surface (fig. 1, opposite side of item 20); a support rod (fig. 1, item 60) pivotably secured adjacent one end (fig. 1, item 120) thereof to said first sawhorse leg and pivotably secured adjacent a second end (fig. 1, item 110) thereof to said worktable; wherein, in a first condition of said assembly, said sawhorse is in the closed sawhorse position, said worktable is 
Katz does not explicitly show how its clamping mechanism works (fig. 1 and 3, items 240 and 250, para. [0044]) and that it has a first and second rack; a first gear disposed in engagement with said first rack and a second gear disposed in engagement with said second rack; a gear axis rod extending between and engaged with said first gear and said second gear. However, Lifshitz teaches a first rack (fig. 2, item 30, para. [0018-0022]) and a second rack (fig. 2, item 30, para. [0018-0022]) on a lower surface of said worktable; a first gear (fig. 2, item 38, para. [0018-0022]) disposed in engagement with said first rack and a second gear (fig. 2, item 38, para. [0018-0022], two sprockets) disposed in engagement with said second rack; a gear axis rod (fig. 2, item 35) extending between and engaged with said first gear and said second gear. It would have been obvious to one of ordinary skill in the art at the time the invention was 
Katz as modified by Lifshitz does not explicitly show worktable sliding above the upper end of said sawhorse during at least a portion of the movement between the first and second conditions with said racks causing rotation of said gears. However, Lifshitz2 teaches a worktable sliding above the upper end of said sawhorse during at least a portion of the movement between the first and second conditions with said racks causing rotation of said gears (fig. 1-3, the handle item 44 can be turned at the same time the sawhorse is closed therefore, it can slide above the upper end of the sawhorse as the user turns the handle item 44 that causes the racks to rotate the gears. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the worksurface clamping mechanism in Katz and Lifshitz to open the clamp while the sawhorse is closed as in Lifshitz2, because the ability to open the clamp while the sawhorses close allows the user to clamp a workpiece while the sawhorse is on the floor to stabilize the workpiece even more with the use of the surface.
Regarding Claim 2, Katz discloses or teaches a third condition (fig. 1) said sawhorse is in the open sawhorse position and said worktable is disposed outwardly adjacent of said second sawhorse leg and said support rod is disposed outwardly adjacent of said first sawhorse leg, said worktable further defining a rear side (fig. 1, side with items 320) extending between said first and second worktable sides, said rear 
Regarding Claim 6, Katz discloses or teaches work table including inner and outer flanges (fig. 3 below, item F1 both sides hold item 60a) extending from a corner (fig. 3 below) thereof, said flanges each defining a channel (fig. 3, the groove that is created by item F1 below allows item 60a to be secured within it) therethrough, said support rod including a sliding rod (fig. 3 below, can see a pin that connects item F1 and 60a together to create a pivot) disposed therethrough adjacent one end, said sliding rod having first and second ends disposed outwardly of said support rods, (fig 3, top if item 60a and bottom of item 60b) said first end of said sliding rod disposed in said first flange channel and said second end of said sliding disposed in said second flange channel, said sliding rod sliding in said channels when said work table is moved between the assembly conditions (fig. 3 below, can see a pin that connects item F1 and 60a together to create a pivot and will rotate when moved open and closed).

    PNG
    media_image1.png
    348
    463
    media_image1.png
    Greyscale



Regarding Claim 8, Katz discloses or teaches a sawhorse (fig. 1) including first (fig. 1, item 30 ) and second sawhorse legs (fig. 1, item 40) pivotably connected to each other at one end thereof to define an upper end (fig. 1 and 5) thereof, said sawhorse legs including sawhorse feet (fig. 1, hinge piece connected to the wheel item 300) at the lower ends thereof; two support rods (fig. 1, items 60) each said support rod pivotably mounted at a lower end (fig. 1, down by item 120) thereof to the feet of said first sawhorse leg and having a sliding rod (fig. 1, item 110) disposed therethrough adjacent an upper end (fig. 1, near item 110) thereof; a worktable (fig. 1, item 20) having a lower surface (fig. 1, opposite side of item 20); two pairs of flanges (fig. 1, connected to support rod by item 110) each of said pair of flanges disposed at a corner of the worktable (fig. 1), each said flange having a channel (fig. 1, channel that allows item 60 to slide into it, para. [0035-0042]) formed therethrough, one of said sliding rods slidably disposed at either end thereof in one channel of one flange of a pair of flanges (fig. 1, connected to support rod by item 110).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Lifshitz as applied to claim 8, in further view of Cheng (US 4909491).
Regarding Claim 9, Katz as modified by Lifshitz does not explicitly state or show a first and second slider housing each defining an interior region therein, with said first gear and said first rack disposed within said first slider housing interior region and said second gear and said second rack disposed with said second slider housing interior region, said first and second slider housings pivotably secured on said first sawhorse .
Allowable Subject Matter
Claims 5, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached form PTO-892.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Friday 8:30am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        02/16/2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723